944 F.2d 911
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Ray R. McLAMORE, Petitioner-Appellant,v.Richard R. THORNBURGH, J. Michael Quinlan, Gary L. Henman,Warden, Sharon P. Dixon, Mayor of Washington,D.C., Respondents-Appellees.
Nos. 90-3375, 91-3050.
United States Court of Appeals,Tenth Circuit.
Sept. 12, 1991

Before LOGAN, JOHN P. MOORE and BALDOCK, Circuit Judges.


1
ORDER AND JUDGMENT*

PER CURIAM

2
Petitioner Ray R. McLamore was convicted of criminal violation of the District of Columbia Code and was subsequently transferred to the United States Penitentiary, Leavenworth, Kansas (USPL), to serve his sentence.   The district court denied his petition for habeas corpus, filed pursuant to 28 U.S.C. § 2241.   McLamore v. Thornburgh, No. 90-3533-R, 1991 WL 17727 (unpubl.)  (D.Kan. Jan. 25, 1991).   Petitioner appeals pursuant to 28 U.S.C. § 2253.1


3
In response to petitioner's notice of appeal, the district court found that the appeal was frivolous and not taken in good faith.   Based on this finding, the court denied petitioner leave to proceed in forma pauperis on appeal.   Dist.Ct.R. doc. 9.   Petitioner renewed his motion for in forma pauperis status with this court, and it is hereby granted.2  Case No. 90-3375, an interlocutory appeal, is dismissed for mootness because of the court's disposition of petitioner's appeal on the merits herein.


4
Each of the claims petitioner raises on appeal has been considered and was found to be lacking in merit in Blango v. Thornburgh, --- F.2d ----, No. 91-3047, 1991 WL 154940 (10th Cir.  Aug. 16, 1991).   The judgment of the United States District Court for the District of Kansas is AFFIRMED.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3


1
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument


2
 We decline petitioner's invitation to order appellees to file a brief with this court.   While Rule 31.2.1 of this circuit's local rules of court specifies the time limit of thirty days within which appellees shall file a brief concerning an appeal, Fed.R.App.P. 31(c) specifies the consequences if appellees fail to do so:  "If an appellee fails to file a brief, the appellee will not be heard at oral argument except by permission of the court."   Just as petitioner himself relies on his briefs from the district court on appeal to this court, it is permissible for appellees to rest on their briefs filed with the district court